                    Case 20-11768-CSS                Doc 554         Filed 11/13/20          Page 1 of 9




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


--------------------------------------------------------- x
In re:                                                    : Chapter 11
                                                          :
                                              1
Lucky Brand Dungarees, LLC, et al.,                       : Case No. 20-11768 (CSS)
                                                          :
                                 Debtors.                 : (Jointly Administered)
                                                          :
                                                          : Ref. Docket No. 528
--------------------------------------------------------- x


                                             AFFIDAVIT OF SERVICE

STATE OF OHIO                           )
                                        ) ss.:
COUNTY OF FRANKLIN                      )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1.      I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
        Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
        not a party to the above-captioned action

2.      On November 2, 2020, I caused to be served the “Third Supplemental Declaration of Ted A.
        Dillman and Disclosure Statement of Latham & Watkins LLP,” dated November 2, 2020,
        [Docket No. 528],

        by causing true and correct copes to be:

          a. enclosed in separate postage pre-paid envelopes and delivered via first class mail to
             those parties listed on the annexed Exhibit A, and

          b. delivered via electronic mail to those parties listed on the annexed Exhibit B.



1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
     (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
     Santa Fe Avenue, Los Angeles, California 90013.




                  C:\Users\angela.chachoff\AppData\Local\Temp\3rd Supp Dillman Dec_DI 528_11-2-20_NS_7D8702.docx
             Case 20-11768-CSS         Doc 554     Filed 11/13/20    Page 2 of 9




3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                  /s/ Angela Chachoff
                                                                  Angela Chachoff
 Sworn to before me this
 3rd day of November, 2020
 /s/ Andrea R. Speelman
 Andrea. R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024
Case 20-11768-CSS   Doc 554   Filed 11/13/20   Page 3 of 9




                    Exhibit A
                                                     Lucky Brand
                           Case 20-11768-CSS       Doc 554 Filed 11/13/20
                                                    Service List
                                                                                  Page 4 of 9

Claim Name                               Address Information
CHATHAM COUNTY TAX COMMISSIONER          ATTN: THERESA C. HARRELSON P.O. BOX 8324 SAVANNAH GA 31412-8324
CHATHAM COUNTY TAX COMMISSIONER          (COUNSEL TO CHATHAM COUNTY TAX COMMISSIONER) ATTN: THERESA C HARRELSON PO BOX
                                         8324 SAVANNAH GA 31412-8324
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                         PHILADELPHIA PA 19104-5016
JULIET SARKESSIAN                        U.S. TRUSTEE 211 EAST MEADE ST. PHILADELPHIA PA 19118
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP   (COUNSEL TO SAN MARCOS CISD) ATTN: DIANE WADE SANDERS PO BOX 17428 AUSTIN TX
                                         78760
MONZACK MERSKY BROWDER AND HOCHMAN,      (COUNSEL TO DANIA LIVE 1748 II, LLC) ATTN: RACHEL B. MERSKY 1201 N. ORANGE
P.A.                                     STREET, SUITE 400 WILMINGTON DE 19801
NOLD MUCHINSKY PLLC                      ADDRESS ON FILE




                                  Total Creditor count 8




Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 1
Case 20-11768-CSS   Doc 554   Filed 11/13/20   Page 5 of 9




                    Exhibit B
                 Case 20-11768-CSS       Doc 554       Filed 11/13/20        Page 6 of 9
                             Lucky Brand Dungarees, LLC, Case No. 20-11768
                                        Email Master Service List

NAME                                               EMAIL
                                                   GTAYLOR@ASHBYGEDDES.COM;
ASHBY & GEDDES, P.A.
                                                   KEARLE@ASHBYGEDDES.COM
                                                   HEILMANL@BALLARDSPAHR.COM;
BALLARD SPAHR LLP
                                                   ROGLENL@BALLARDSPAHR.COM
BANCO POPULAR                                      ROSE.DILLON@POPULAR.COM
BANK OF HAWAII                                     GLENDA.ALBANO@BOH.COM
                                                   NFERLAND@BARCLAYDAMON.COM;
BARCLAY DAMON LLP
                                                   IMARKUS@BARCLAYDAMON.COM
BARCLAY DAMON LLP                                  KNEWMAN@BARCLAYDAMON.COM
BARCLAY DAMON LLP                                  SFLEISCHER@BARCLAYDAMON.COM
BEWLEY, LASSLEBEN & MILLER, LLP                    ERNIE.PARK@BEWLEYLAW.COM
                                                   TARR@BLANKROME.COM;
BLANK ROME LLP
                                                   EZUCKER@BLANKROME.COM
                                                   JOSEPH.HOPE@BROOKFIELDPROPERTIESRETAIL.C
                                                   OM;
BROOKFIELD
                                                   JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAIL.
                                                   COM
BROOKFIELD PROPERTIES RETAIL, INC. AS AGENT BK@BROOKFIELDPROPERTIESRETAIL.COM

BUCHALTER, A PROFESSIONAL CORPORATION              SCHRISTIANSON@BUCHALTER.COM
                                                   JFALGOWSKI@BURR.COM;JHAITHCOCK@BURR.CO
BURR & FORMAN LLP
                                                   M
BURR & FORMAN LLP                                  JFALGOWSKI@BURR.COM; JJOSEPH@BURR.COM
                                                   CHRISTINE_MONA@BUSANAGROUP.COM;
BUSANA APPAREL PTE LTD
                                                   SGOYAL@BUSANAGROUP.COM
CHIPMAN BROWN CICERO & COLE, LLP                   CHIPMAN@CHIPMANBROWN.COM
                                                   KSIMARD@CHOATE.COM;JFENN@CHOATE.COM;SO
CHOATE, HALL & STEWART LLP
                                                   FTEDAL@CHOATE.COM
CLARK & TREVITHICK                                 LHOROWITZ@CLARKTREV.COM
CLOVER HOLDERS II, LLC                             COLLINS@RLF.COM

CONNOLLY GALLAGHER LLP                             KBIFFERATO@CONNOLLYGALLAGHER.COM;KCON
                                                   LAN@CONNOLLYGALLAGHER.COM
COZEN O’CONNOR                                     TFRANCELLA@COZEN.COM
DOSHI LEGAL GROUP, P.C.                            AMISH@DOSHILEGAL.COM
EDWARDS MAXSON MAGO & MACAULAY, LLP                DNEWMAN@EM3LAW.COM


EDWARDS MAXSON MAGO & MACAULAY, LLP                DNEWMAN@EM3LAW.COM;
                                                   STEVEN.CAPONI@KLGATES.COM;

FAEGRE DRINKER BIDDLE & REATH LLP                  PATRICK.JACKSON@FAEGREDRINKER.COM;MICHA
                                                   EL.POMPEO@FAEGREDRINKER.COM
FEDERAL EXPRESS CORPORATION                        BANKRUPTCY@FEDEX.COM
GOODKIN LAW GROUP, APC                             MSHAKOURI@GOODKINLAW.COM
                                                   VMOODY@GOULSTONSTORRS.COM;TCARTER@GO
GOULSTON & STORRS PC
                                                   ULSTONSTORRS.COM
                                                   HAYNESN@GTLAW.COM;MELOROD@GTLAW.COM;
GREENBERG TRAURIG, LLP
                                                   WOLFJE@GTLAW.COM



                                              Page 1 of 4
                Case 20-11768-CSS         Doc 554       Filed 11/13/20        Page 7 of 9
                              Lucky Brand Dungarees, LLC, Case No. 20-11768
                                         Email Master Service List

HILCO MERCHANT RESOURCES LLC                        HOLLYSNOW@PAULHASTINGS.COM
HIRDARAMANI INTERNATIONAL EXPORTS(PVT)LT
                                                    AROON@HIRDARAMANI.COM
HONIGMAN LLP                                        LLICHTMAN@HONIGMAN.COM
HUNTER SALCIDO & TOMS, LLP                          RTOMS@HSTPASADENA.COM
ICE MILLER LLP                                      DANIEL.SWETNAM@ICEMILLER.COM
INT, S.A.                                           SHELLY@INTTRADINGUSA.COM
JACK SHRUM, P.A                                     JSHRUM@JSHRUMLAW.COM
JIING SHENG KNITTING CO LTD                         KINGHO@MAIL.JMKNIT.COM
JP MORGAN CHASE CASH MANAGEMENT                     JACQUELINE.F.DAVIS@JPMORGAN.COM
                                                    STEVEN.CAPONI@KLGATES.COM;
K&L GATES LLP
                                                    MATHEW.GOELLER@KLGATES.COM

                                                    KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.C
KELLEY DRYE & WARREN LLP
                                                    OM;RLEHANE@KELLEYDRYE.COM;JRAVIELE@KEL
                                                    LEYDRYE.COM;DKATSIONIS@KELLEYDRYE.COM
KURTZMAN STEADY, LLC                                KURTZMAN@KURTZMANSTEADY.COM
LANDIS RATH & COBB LLP                              MUMFORD@LRCLAW.COM;JENNER@LRCLAW.COM
                                                    THOMAS.CALIFANO@DLAPIPER.COM;
LANTERN CAPITAL PARTNERS                            SHMUEL.KLAHR@DLAPIPER.COM ;
                                                    TOMMY.FELIX@DLAPIPER.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                 SKAUFMAN@SKAUFMANLAW.COM

LAW OFFICE OF SUSAN E. KAUFMAN, LLC                 SKAUFMAN@SKAUFMANLAW.COM


LIMNEXUS LLP                                        SUNGJIN.HWANG@LIMNEXUS.COM;JAMES.TILL@LI
                                                    MNEXUS.COM;JED.DONALDSON@LIMNEXUS.COM
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP              DALLAS.BANKRUPTCY@PUBLICANS.COM

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP              HOUSTON_BANKRUPTCY@PUBLICANS.COM

MARICOPA COUNTY ATTORNEY'S OFFICE                   MUTHIGK@MCAO.MARICOPA.GOV

MCCREARY, VESELKA, BRAGG & ALLEN, P.C.              TLEDAY@MVBALAW.COM

MEYERS, ROMAN, FRIEDBERG & LEWIS LPA                DNEUMANN@MEYERSROMAN.COM
                                                    PRISCILLA.WINDLEY@MIAMIDADE.GOV;
MIAMI-DADE COUNTY TAX
                                                    MDTCBKC@MIAMIDADE.GOV
MISSOURI DEPARTMENT OF REVENUE                      DEECF@DOR.MO.GOV
MONZACK MERSKY BROWDER AND HOCHMAN,
                                                    RMERSKY@MONLAW.COM
P.A.
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                    RDEHNEY@MNAT.COM;JBARSALONA@MNAT.COM
OFFICE OF ATTORNEY GENERAL                          DKUHN@ATTORNEYGENERAL.GOV
OFFICE OF THE ATTORNEY GENERAL                      BCUYUNKER@ATG.WA.GOV
                                                    JASON.BINFORD@OAG.TEXAS.GOV;ABIGAIL.RYAN
OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                                    @OAG.TEXAS.GOV




                                               Page 2 of 4
                 Case 20-11768-CSS         Doc 554       Filed 11/13/20        Page 8 of 9
                               Lucky Brand Dungarees, LLC, Case No. 20-11768
                                          Email Master Service List


OFFICE OF THE ATTORNEY GENERAL OF TEXAS              LAYLA.MILLIGAN@OAG.TEXAS.GOV

OFFICE OF THE UNITED STATES ATTORNEY                 USADE.PRESS@USDOJ.GOV
                                                     USTPREGION03.WL.ECF@USDOJ.GOV;
OFFICE OF THE UNITED STATES TRUSTEE
                                                     JULIET.M.SARKESSIAN@USDOJ.GOV
OKLAHOMA ASSISTANT DISTRICT ATTORNEY                 GRECRA@OKLAHOMACOUNTY.ORG

ORIT TRADING LANKA (PVT) LTD
                                                     MODITHA@ORITSL.COM; AJITH@ORITSL.COM

PACHULSKI STANG ZIEHL & JONES LLP                    BSANDLER@PSZJLAW.COM;JPOMERANTZ@PSZJLA
                                                     W.COM;CROBINSON@PSZJLAW.COM
PAHL & MCCAY                                         CROBERTSON@PAHL-MCCAY.COM
PAUL, WEISS, RIFKIND, WHARTON & GARRISON
                                                     BHERMANN@PAULWEISS.COM
LLP
PERDUE, BRANDON, FIELDER, COLLINS & MOTT,
                                                     OSONIK@PBFCM.COM
L.L.P.
                                                     CSAMIS@POTTERANDERSON.COM;KGOOD@POTTE
POTTER ANDERSON & CORROON LLP                        RANDERSON.COM;RMCNEILL@POTTERANDERSON.
                                                     COM
PRYOR CASHMAN LLP                                    RBEACHER@PRYORCASHMAN.COM
RED & BLUE INTERNATIONAL CO., LTD.                   JERRY.TING@AGI-LIMITED.COM
                                                     KGWYNNE@REEDSMITH.COM;JANGELO@REEDSMI
REED SMITH LLP
                                                     TH.COM
                                                     COLLINS@RLF.COM;MERCHANT@RLF.COM;SCHLA
RICHARDS, LAYTON & FINGER, P.A.
                                                     UCH@RLF.COM
RONALD M. TUCKER                                     RTUCKER@SIMON.COM
SECURITIES & EXCHANGE COMMISSION                     HELP@SEC.GOV
SECURITIES & EXCHANGE COMMISSION                     NEWYORK@SEC.GOV

                                                     EGOLDSTEIN@GOODWIN.COM;LWILLIAMS@GOOD
SHIPMAN & GOODWIN LLP
                                                     WIN.COM;BANKRUPTCY@GOODWIN.COM;BANKRU
                                                     PTCYPARALEGAL@GOODWIN.COM
SINGER & LEVICK, P.C.                                MSHRIRO@SINGERLEVICK.COM
SODEXO, INC.                                         ANTOINETTE.YOUNG@SODEXO.COM
                                                     KCORNISH@PAULWEISS.COM;
                                                     EACKERMAN@PAULWEISS.COM;
SPARC GROUP LLC AND ABG-LUCKY, LLC
                                                     BBOLIN@PAULWEISS.COM;
                                                     JSTRICKER@PAULWEISS.COM
SPECTOR & COX, PLLC                                  HSPECTOR@SPECTORCOX.COM
THOMPSON HINE LLP                                    LOUIS.SOLIMINE@THOMPSONHINE.COM
TN ATTORNEY GENERAL'S OFFICE                         AGBANKDELAWARE@AG.TN.GOV
TRAVIS COUNTY ATTORNEY                               JASON.STARKS@TRAVISCOUNTYTX.GOV
                                                     DOUGLAS.HERRMANN@TROUTMAN.COM;MARCY.
TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                     SMITH@TROUTMAN.COM
                                                     JOYKIM@UBASEINTERNATIONAL.COM;
UBASE INTERNATIONAL, INC.
                                                     YONGKIM@UBASEINTERNATIONAL.COM
VICTOR A. SAHN, ESQ.                                 VSAHN@SULMEYERLAW.COM
                                                     KSIMARD@CHOATE.COM;
WELLS FARGO BANK, NA AS ADMIN AGENT
                                                     MAGGIE.TOWNSEND@WELLSFARGO.COM




                                                Page 3 of 4
              Case 20-11768-CSS       Doc 554       Filed 11/13/20        Page 9 of 9
                          Lucky Brand Dungarees, LLC, Case No. 20-11768
                                     Email Master Service List


WELLS FARGO BANK, NA AS TERM AGENT              WOLFJE@GTLAW.COM
WELLS FARGO CAPITAL FINANCE                     MAGGIE.TOWNSEND@WELLSFARGO.COM
WELLS FARGO CASH MANAGEMENT                     JULIE.YAMAUCHI@WELLSFARGO.COM
WILMINGTON TRUST, NA AS ADMIN AGENT             ANTONE.LITTLE@ALSTON.COM

WILMINGTON TRUST, NA AS ADMIN AGENT             DAVID.WENDER@ALSTON.COM

YCST
                                                KCOYLE@YCST.COM;JMULVIHILL@YCST.COM




                                           Page 4 of 4
